Citation Nr: 1137199	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a neck disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957, with an additional period of inactive Reserve duty from February 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In his January 2009 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at the Central Office in Washington, DC.  The Veteran was scheduled a Central Office hearing in June 2010 and notice of the hearing was sent to the Veteran's address of record in March 2010.  However, the Veteran did not appear for the scheduled hearing and he has not requested that his hearing be re-scheduled due to good cause.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

In August 2010, the Board remanded this claim in order for additional evidentiary development to be conducted.  All requested development has been completed and the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied entitlement to service connection for residuals of a back injury and a neck condition.  The Veteran did not appeal the RO's determination as to the neck condition and, thus, the decision became final as to that issue.  

2.  In January 2001, the Board denied entitlement to service connection for residuals of a back injury.  The Veteran did not appeal that decision and it became final.  

3.  In December 2001 and July 2004, respectively, the RO and the Board determined that the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claims of service connection for a neck and back disability.  The Veteran did not appeal those decisions and they became final.  

4.  Since the July 2004 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claims of service connection for a neck and back disability, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims has not been received. 


CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service connection for a neck condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  The January 2001 Board decision denying service connection for residuals of a back injury is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1104 (2010).

3.  The December 2001 rating decision and July 2004 Board decision which determined that new and material evidence sufficient to reopen the claims of service connection for a neck and back disability are final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103, 20.1104 (2010).  

4.  New and material evidence has not been received with respect to the claims of entitlement to service connection for a neck and back disability, and the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").   The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Entitlement to service connection for a neck condition and residuals of a back injury was denied in a rating decision dated December 1997.  At that time, the RO considered service treatment records (STRs) which showed the Veteran sought treatment for a sore back in August 1955, which he reported had persisted for three to four days and was manifested by pain over the sacrum.  The STRs did not show any subsequent complaint, treatment, or finding regarding a back condition; nor was there any complaint or treatment shown for a neck condition during service, including at the Veteran's December 1957 separation examination.  The RO also considered post-service treatment records, inclusive of VA outpatient treatment records, a December 1992 VA examination report, and an October 1992 private medical record from Dr. A.A., which showed the Veteran had been variously diagnosed with degenerative changes of the cervical spine, cervical spondylosis, lumbar spondylolisthesis and dextroscoliosis, and post laminectomy syndrome and arthrodesis of the lumbar spine.  

While the post-service treatment records showed current diagnoses of a cervical and lumbar spine disability, the records showed that the Veteran hurt his back during post-service employment, which resulted in a lumbar spine injury and persistent lumbar spine and neck pain.  

Based on the foregoing evidence, the RO denied the Veteran's claims on the basis that there was no evidence of a neck disability during service and that there was no evidence relating the Veteran's current back disability to his military service.  See December 1997 rating decision.  The Veteran submitted a timely notice of disagreement as to the denial of the neck and back issues, among other issues, but he limited his subsequent substantive appeal to the back issue, in pertinent part.  Therefore, the December 1997 rating decision became final as to the issue of service connection for a neck condition.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  

In January 2001, the Board denied entitlement to service connection for residuals of a back injury.  In making its determination, the Board considered the evidence previously mentioned, as well as the Veteran's testimony at a May 1999 Decision Review Office hearing, where he testified that his back and neck disabilities originated at the same time in service, i.e., during a diving accident where he hit his head on the bottom of the base pool.  The Board also considered VA outpatient treatment records which showed the Veteran continued to complain of and seek treatment for neck and back pain.  However, the Board determined that there was no evidence of a current residual back disorder that was related to the Veteran's active military service and denied the Veteran's back claim.  The Veteran did not appeal the Board's January 2001 decision and it became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103 (2010).  

Prior to the current appeal, the Veteran attempted to reopen the previously denied claims of service connection for a back and neck disability.  In support of his claim, he submitted VA outpatient and private treatment records which show continued complaints and treatment for chronic neck and back pain.  However, the Veteran's claims to reopen were denied by the RO and the Board in December 2001 and July 2004, respectively.  In July 2004, the Board noted that, while the Veteran had submitted new treatment records relating to his back and neck disabilities, the newly submitted evidence was not material because it did not provide any new information regarding the basis for the previous denials, i.e., that the Veteran had residuals of an in-service back injury or a current neck disability related to service.  

The Veteran did not appeal the Board's July 2004 decision and it became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103 (2010).  

The Veteran is currently seeking to reopen the previously denied claims of service connection for a back disability and neck disability.  Since the January 2004 Board decision, the Veteran has re-submitted evidence that was previously considered by the Board in January 2001 and July 2004, including copies of his STRs, post-service X-ray reports, copies of the May 1999 DRO hearing transcript, the December 1997 rating decision, and the Board's previous denials.  This evidence is not new.  

The newly submitted evidence includes progress notes from physical therapy the Veteran received in May and June 1990, which show the Veteran complained of cervical, thoracic, and low back pain, but that he reported that his back pain was secondary to metal falling on him at work in April 1990.  The evidence received since the final July 2004 Board decision also includes VA outpatient treatment records dated from 2004 to 2010, which show continued treatment for neck and back pain and continued diagnoses of degenerative changes in the cervical and lumbar spine.  

While this evidence is new, in that it was not of record at the time of the last final decision, the Board finds that this evidence is not material because it does not raise a reasonable possibility of substantiating the Veteran's claims.  Indeed, while the new evidence shows treatment for cervical and lumbar pain from 1990 to the present, the evidence does not contain any indication that the Veteran's current cervical and lumbar pain and disabilities were incurred during service or are otherwise related thereto.  The evidence does not show that any medical professional has stated or suggested that the Veteran's current cervical and lumbar spine disabilities are related to his military service and there is no new lay evidence of record that establishes that the current cervical and lumbar spine disabilities are related to the Veteran's military service.  

In this context, the Veteran's representative has recently argued that the Veteran has not been afforded a VA examination in conjunction with these claims to determine if he currently has residual symptoms of a neck or back disability that are related to his military service.  However, the Veteran must submit new and material evidence sufficient to reopen the claims of service connection for a neck and back disability before a VA examination is scheduled or warranted.  

Based on the foregoing reasons and bases, the Board finds that the evidence received in conjunction with the claims to reopen is not new and material, and does not serve to reopen the claims of service connection for a neck or back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of these claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in August 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The August 2010 letter also informed the Veteran of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned.  

While the Veteran was provided with content-complying notice in August 2010, the Board notes that such notice was provided subsequent to the initial AOJ decision.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and that he was given ample time to respond.  In addition, the AOJ readjudicated the Veteran's case by way of an SSOC issued in April 2011 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2004 to 2010, as well as all other pertinent evidence identified by the Veteran and the record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

New and material evidence having not been submitted, the claims of service connection for a neck and back disability are not reopened, and the appeal is accordingly denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


